Exhibit 10.2 GUARANTY AND SECURITY AGREEMENT Dated as of April 23, 2012 by and among APIO, INC., CAL EX TRADING COMPANY, and GREENLINE LOGISTICS, INC., as the Grantors, and EACH OTHER GRANTOR FROM TIME TO TIME PARTY HERETO in favor of GENERAL ELECTRIC CAPITAL CORPORATION, as Agent TABLE OF CONTENTS Page ARTICLE I DEFINED TERMS 1 Section 1.1 Definitions 1 Section 1.2 Certain Other Terms. 4 ARTICLE II GUARANTY 5 Section 2.1 Guaranty 5 Section 2.2 Limitation of Guaranty 5 Section 2.3 Contribution 5 Section 2.4 Authorization; Other Agreements 6 Section 2.5 Guaranty Absolute and Unconditional 6 Section 2.6 Waivers 7 Section 2.7 Reliance 8 ARTICLE III GRANT OF SECURITY INTEREST 8 Section 3.1 Collateral 8 Section 3.2 Grant of Security Interest in Collateral 9 ARTICLE IV REPRESENTATIONS AND WARRANTIES 9 Section 4.1 Title; No Other Liens 9 Section 4.2 Perfection and Priority 9 Section 4.3 Pledged Collateral 10 Section 4.4 Instruments and Tangible Chattel Paper Formerly Accounts 10 Section 4.5 Intellectual Property 10 Section 4.6 Commercial Tort Claims 11 Section 4.7 Specific Collateral 11 Section 4.8 Enforcement 11 Section 4.9 Representations and Warranties of the Credit Agreement 11 ARTICLE V COVENANTS 12 Section 5.1 Maintenance of Perfected Security Interest; Further Documentation and Consents 12 Section 5.2 Pledged Collateral 13 Section 5.3 Accounts 13 Section 5.4 Commodity Contracts 14 Section 5.5 Delivery of Instruments and Tangible Chattel Paper and Control of Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper 14 Section 5.6 Intellectual Property 14 Section 5.7 Notices 15 Section 5.8 Notice of Commercial Tort Claims 16 Section 5.9 Controlled Securities Account 16 ARTICLE VI REMEDIAL PROVISIONS 16 Section 6.1 Code and Other Remedies 16 Section 6.2 Accounts and Payments in Respect of General Intangibles 19 i Section 6.3 Pledged Collateral 20 Section 6.4 Proceeds to be Turned over to and Held by Agent 21 Section 6.5 Sale of Pledged Collateral 21 Section 6.6 Deficiency 22 ARTICLE VII AGENT 22 Section 7.1 Agent’s Appointment as Attorney-in-Fact 22 Section 7.2 Authorization to File Financing Statements 24 Section 7.3 Authority of Agent 24 Section 7.4 Duty; Obligations and Liabilities 24 ARTICLE VIII MISCELLANEOUS 25 Section 8.1 Reinstatement 25 Section 8.2 Release of Collateral 25 Section 8.3 Independent Obligations 26 Section 8.4 No Waiver by Course of Conduct 26 Section 8.5 Amendments in Writing 26 Section 8.6 Additional Grantors; Additional Pledged Collateral 26 Section 8.7 Notices 27 Section 8.8 Successors and Assigns 27 Section 8.9 Counterparts 27 Section 8.10 Severability 27 Section 8.11 Governing Law 27 Section 8.12 Waiver of Jury Trial 27 ii ANNEXES AND SCHEDULES AnnexI Form of Pledge Amendment AnnexII Form of Joinder Agreement AnnexIII Form of Intellectual Property Security Agreement Schedule1
